Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Heng Zhu on 9/3/2021.

Amend the claims, as follows:


Currently Amended) A conjugate comprising an active agent coupled, via a linker, to an
HSP90 targeting moiety, wherein the active agent is a PI3K inhibitor and the HSP90 targeting
moiety  is ganetespib or its derivative/analog and is selected from the group consisting of:

    PNG
    media_image1.png
    162
    175
    media_image1.png
    Greyscale
,

    PNG
    media_image2.png
    236
    201
    media_image2.png
    Greyscale
,

    PNG
    media_image3.png
    164
    205
    media_image3.png
    Greyscale
,

    PNG
    media_image4.png
    156
    179
    media_image4.png
    Greyscale
,

    PNG
    media_image5.png
    167
    200
    media_image5.png
    Greyscale
, and

    PNG
    media_image6.png
    176
    207
    media_image6.png
    Greyscale
.

2.-8. (Cancelled)

9. (Original) The conjugate of claim 1, wherein the linker comprises an ester group, a
disulfide group, an amide group, an acylhydrazone group, an ether group, a carbamate group, a
carbonate group, or a urea group.

10. (Original) The conjugate of claim 1, wherein the linker is a cleavable linker.

11. (Previously Presented) The conjugate of claim 1, wherein the conjugate has a molecular
weight of less than 2000 Da.

12.-26. (Cancelled)

27. (Currently Amended) The conjugate of claim l, wherein the PI3K inhibitor is selected
from the group consisting of Omipalisib (GSK458) , BAY 80-6946
(Copanlisib) , PF-04691502 
.

28. (Original) The conjugate of claim 27, wherein the PI3K inhibitor is PI-103.

29. (Currently Amended) The conjugate of claim 28, wherein the conjugate is selected from the group consisting of: 

    PNG
    media_image7.png
    316
    258
    media_image7.png
    Greyscale

Compound 10,

    PNG
    media_image8.png
    341
    255
    media_image8.png
    Greyscale

Compound 12, and

    PNG
    media_image9.png
    297
    352
    media_image9.png
    Greyscale

Compound 13.
30. (Original) The conjugate of claim 27, wherein the PI3K inhibitor is PF-04691502.

Currently Amended) The conjugate of claim 30, wherein the conjugate is: 

    PNG
    media_image10.png
    345
    287
    media_image10.png
    Greyscale

Compound 11.
32.-33. (Cancelled).

34. (Previously Presented) A pharmaceutical composition comprising the conjugate of claim
1 and at least one pharmaceutically acceptable pharmaceutical excipient.

35.-45. (Cancelled)

46. (Original) A method of reducing cell proliferation comprising administering a
therapeutically effective amount of at least one conjugate of claim 1 to the cell.

47. (Original) The method of claim 46, wherein the cell is a cancer cell.

Original) The method of claim 47, wherein the cancer cell is a small-cell lung cancer
cell, a non-small-cell lung cancer cell, a sarcoma cell, a pancreatic cancer cell, a breast cancer
cell, or a colon cancer cell.

49. (Currently Amended) A method of inducing apoptosis in a cell, comprising administering a therapeutically effective amount of at least one conjugate of claim 1 to the cell.

50. (Original) The method of claim 49, wherein Caspase-9 level in the cell is increased.

51. (Original) The method of claim 49, wherein the cell is a cancer cell.

52. (Original) The method of claim 51, wherein the cancer cell is a small-cell lung cancer
cell, a non-small-cell lung cancer cell, a sarcoma cell, a pancreatic cancer cell, a breast cancer
cell, or a colon cancer cell.

53. (Amended) A method of delivering an active agent to a tumor or treating a tumor
comprising administering a  therapeutically effective amount of at least one conjugate of claim
1 to the tumor.

54. (Cancelled) 

55. (Original) The method of claim 53, wherein the tumor is small-cell lung cancer, non-small-
cell lung cancer, sarcoma, pancreatic cancer, breast cancer, or colon cancer.


By the amendments above, claim 1 has been amended to include Ganetespib and those analogs that have written description in the specification.  Other amendments clarify structures recited in the claims and correct formal matters.  Claim 54 has been cancelled as it does not further limit the claims, since PI3K inhibitors are already required by the conjugates.  
The rejection under section 112 is withdrawn in view of the amendments.  Namely, the claims clearly recite Ganetespib and those analogs that have written description in the specification.
The rejection under section 103 is withdrawn since the applied references do not teach or suggest a particular reason to select PI3K inhibitors as effector moieties, or replace any of the effector moieties in the SDC-TRAP molecules with PI3K inhibitors.
The rejection under obviousness-type double patenting is withdrawn since the double patenting rejection is the sole remaining rejection in the instant application and co-pending application 16/772,290 is later-filed, see MPEP 804.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642